Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (US 2010/0280322) in view of Woodard et al. (U.S. Pat. 5,947,958, hereinafter “Woodard”).
As to claim 1, Mizuyoshi discloses an electronic scope comprising: 
an insertion tube (insertion portion 213, Fig.16) configured to be inserted into a body cavity (inherent for an endoscope) and provided with a light emission port in its tip portion (not 
a light guide (optical fiber 221, Figs.16,17) configured to guide first light and third light down to the tip portion of the insertion tube so as to emit each of the first light and the third light from the tip portion, 
the first light obtained by combining a light having a peak wavelength between a wavelength of 620 nm and a wavelength of 680 nm, with a light having a peak wavelength between a wavelength of 430 nm and a wavelength of 470 nm and having another peak wavelength between a wavelength of 460 nm and a wavelength of 600 nm, 
the third light excluding light having a peak wavelength between a wavelength of 620 nm and a wavelength of 680 nm, including light having a peak wavelength between a wavelength of 430 nm and a wavelength of 470 nm, a wavelength band of the third light being within a wavelength band of the first light (optical fiber 221 would inherently be configured to transmit the first and third light, as defined above, by nature of conventional optical fibers being capable of transmitting light in the visible spectrum, i.e. red, green and blue wavelength ranges); and 
a light emitting device (LED 273, Fig.17) configured to emit second light from the tip portion (LED 273 is at tip portion, Fig.17), the second light having a peak wavelength between a wavelength of 405 nm and a wavelength of 425 nm, the wavelength band of the second light being different from the wavelength band of the third light (Mizuyoshi teaches that LED 273 can alternatively be a 405 nm (peak) purple LED, [0186]), 
wherein the light path length of the second light from the light emitting device to an emission port for the second light placed in the tip portion is shorter than the light path length of the first light and the third light in the light guide (since the light emitting device 273 is placed at 
	In order to determine if the light transmittance of the light guide (221) of Mizuyoshi for a wavelength band of the second light is less than or equal to the transmittance of the light guide for the wavelength band of the first light, one must know the material from which the optical fiber is constructed.  Since Mizuyoshi does not expressly disclose the particulars of the optical fiber (221) and specifically, the material from which the optical fiber is constructed, one of ordinary skill in the art, in order to reduce the Mizuyoshi device to practice, would obviously choose a material that is known in the art.  Woodard is just one of numerous references that evidence that quartz, among other materials, is a material conventionally used for optical fibers to transmit illumination light in the medical field (col.4, lines 63-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a quartz optical fiber for the optical fiber (221) of Mizuyoshi because quartz optical fibers are conventionally known and used, as taught by Woodard.  Given a quartz optical fiber (221), the light transmittance of the light guide for a wavelength band of the second light is less than or equal to the transmittance of the light guide for the wavelength band of the first light (as verified by Applicant in [0006] of the specification, the light transmittance of the quartz light guide for a wavelength of the second light (purple) is inherently less than or equal to the transmittance of the quartz light guide for the wavelength band of the first light (red, green and blue) since the second light (purple) will have a shorter wavelength than any of the red, green or blue wavelengths).
	As to claim 2, the light emitting device is placed in the tip portion (see Figs.16,17).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (US 2010/0280322) in view of Woodard et al. (U.S. Pat. 5,947,958, hereinafter “Woodard”), as set forth above with respect to claim 1, and further in view of Daidoji et al. (US 2016/0242626, hereinafter “Daidoji”).
Mizuyoshi further discloses a light source device (light source section 265, Figs.16,17) that emits the third light (and a component of first light) to the light guide (blue laser light source 233, [0183]) and generates white light by irradiating a wavelength conversion member/fluorescent substance (245, Fig.17) in the tip portion ([0183]).  Thus, Mizuyoshi fails to disclose that the light source device also emits the two other components of the first light, including the red component (having a peak wavelength between 620-680 nm) and the green component (having a peak wavelength between 460-600 nm).  However, there are many arrangements known in the art for generating and emitting white light from the tip portion of an endoscope.  Daidoji teaches one alternative arrangement that includes providing, in addition to a blue laser light source, a red laser light source and a green laser light source, and combining the light from all of the blue, red, and green light sources in order to provide white light for transmission to the tip of the endoscope via a light guide (see light sources 65G, 65R, 65B, [0111], and light guide 69 in Fig.1B).  Daidoji teaches that this is an alternative white light source arrangement to one which uses a blue laser light source and a fluorescent substance at the distal end of the light guide (see Fig.4, blue light source 63B and fluorescent substance at 71, [0258]-[0262]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a known alternative white light source arrangement (one that combines red, green and blue lights, as taught by Daidoji) for the one of Mizuyoshi (one that irradiates a fluorescent substance with one light source, as used by .

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Regarding the Mizuyoshi reference, Applicant argues that Mizuyoshi does not teach “any LED emitting a purple light” (i.e. having a peak wavelength between 405 nm and 425 nm) but only teaches a green LED 273.  However, as pointed out in the previous Office Action, Mizuyoshi discloses in paragraph [0186] that a 405 nm purple LED can be used instead of the green LED.  Rejections over Mizuyoshi are set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110172492 A1	ERIKAWA; Akihiko
US 20110237894 A1	OZAWA; Satoshi et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795